People v Fernandez (2015 NY Slip Op 01752)





People v Fernandez


2015 NY Slip Op 01752


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Acosta, J.P., Andrias, Saxe, DeGrasse, Richter, JJ.


14401

[*1] The People of the State of New York, 	Dkt. 41513C/11 Respondent,
vEsmilta Fernandez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul B. Hershan of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered May 24, 2012, convicting defendant, after a nonjury trial, of attempted petit larceny and attempted criminal possession of stolen property in the fifth degree, and sentencing her to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence, viewed as a whole, supports an inference that, after finding the victim's wallet, defendant removed money from the wallet before returning it to the victim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK